FILED
                           NOT FOR PUBLICATION                               SEP 24 2013

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


MARGALIT CORBER; RENE CARO;                      No. 13-56306
STEVE DANTZLER; LINDA
SOWARDS; LORI HUISMAN; JOHNNY                    D.C. No. 2:12-cv-09986-PSG-E
GEORGE, Sr.; TERRY PERRY;
WILLIAM RACKLEY; ANGELA
YOUNG; PAMELA RODRIGUEZ;
STEVEN SYVERSON; OLGA                            MEMORANDUM*
CAICOYA; JANET CARROLL; ROSE
CASH; ULAD CELENTANO; VIRGINIA
COSTANZO; KIMBERLY FILLIGIM;
ARMELDIA SMITH; CARLA WEST;
JOANNE BIERZYNSKI, individually and
as next of kin to Eleanor Wojcik;
SHARLEY MORRIS; WYOMIA
TIMMONS; DEAN REINKING; DANIEL
THORNE; WENDELEN ASHBY;
CARMEN BEDFORD; CLAUDE
COMMODORE; JAMES HENSON;
NANCY LOCKE; MILDRED SCOTT;
BILLIE BURNETT; SHEENA HALL;
BRENDA ROBERGE, individually and as
next of kin to Ernest Roberge; DEBORAH
WOODSUM; RICHARD PASCUITO,

              Plaintiffs - Appellees,

  v.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
XANODYNE PHARMACEUTICALS,
INC.,

              Defendant - Appellant.


                   Appeal from the United States District Court
                       for the Central District of California
                   Philip S. Gutierrez, District Judge, Presiding

                      Argued and Submitted August 30, 2013
                              Pasadena, California

Before: GOULD and RAWLINSON, Circuit Judges, and LEMELLE, District
Judge.**

      We conclude that Plaintiff’s petition for coordination was not a proposal to

try the cases jointly. See Judith Romo, et al. v. Teva Pharmaceutical USA, Inc.,

No. 13-80036 (9th Cir., Sept. 24, 2013). We AFFIRM the district court’s order

granting Plaintiffs’ motion to remand.




       **
             The Honorable Ivan L.R. Lemelle, District Judge for the U.S. District
Court for the Eastern District of Louisiana, sitting by designation.

                                         2                                   13-56306
                                                                            FILED
Corber v. Xanodyne Pharmaceuticals, No. 13-56306                             SEP 24 2013
Gould, Circuit Judge, dissenting:                                        MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS

      I respectfully dissent for the same reasons expressed in the dissent to the

majority opinion in Romo v. Teva Pharmaceuticals USA, No. 13-56310.




                                          1